DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 07/06/2022 have been presented under AFCP 2.0 program for examination. In the amendments, Claim 1 (similarly claims 19 and 37-42) are amended to add (see, underlined portions) "determine timing for transmitting the one or more CSI reports based, at least in part, on at least one condition involving the CSI-RS instances and a potential data transmission by the first wireless device". The amended features would raise new issues which require new search and/or reconsideration, and thus allowability of the application cannot be determined. Thus, the amendments will not be entered., the scope of which has been changed by the newly amended features. 

With regard to objection to Specification and Claims, Applicant’s arguments filed 07/06/2022 have been fully considered in view of the amendments and are persuasive. However, the amendments will NOT be entered in view of reasons set forth above.

With regard to claim interpretation under 112(f), Applicant is silent, merely stating,
"Applicant acknowledges the Examiner's statement without necessarily agreeing or disagreeing
with its validity. Applicant reserves the right to later submit additional or alternative remarks
regarding claim interpretation and patentability" (see, page 13 of Remarks). Thus, the claim
interpretation under 112(f) will be maintained.

With regard to 112(a) rejections, Applicant’s arguments filed 07/06/2022 have been fully considered in view of the amendments and are persuasive. However, the amendments will NOT be entered in view of reasons set forth above.

With regard to 112(b) rejections, Applicant’s arguments filed 07/06/2022 have been fully considered in view of the amendments but are partially persuasive in view of at least reasons set forth below. However, the amendments will NOT be entered in view of reasons set forth above.

On page 16 of Remarks, Applicant argued:
Applicant respectfully disagrees. Claim 19 recites that the apparatus for wireless communication by a second wireless device comprises " ... a receiver" and claim 23 recites that "the receiver is further configured to receive radio resource control (RRC) signaling." Accordingly, the antecedent basis for the term "receiver" makes clear that the apparatus for wireless communication by a second wireless device "receive[s] radio resource control (RRC) signaling," as recited in claim 23. Withdrawal of this rejection with respect to claim 23 is respectfully requested. On page 10 of the current Office Action, the Examiner states "Claims 15 and 3 3 are also rejected since they are directly or indirectly dependent upon the objected claims, as set forth above." For at least the reasons discussed above, claims 14 and 32, from which claims 15 and 33 depend, are supported by the specification and not indefinite. Therefore, Applicant submits that claims 15 and 33 are also supported by the specification and not indefinite. Withdrawal of this rejection with respect to claims 15 and 33 is respectfully requested.
In response to Applicant’s argument, Examiner respectfully disagrees:
The “radio resource control (RRC) signaling” which is received by the receiver, as required by claim 13, indicates a “value of the maximum time delay”. The examiner notes that the receiver is a part of “a second wireless device” and is configured to receive “one or more CSI reports” from a first wireless device. Further, the “one or more CSI reports” are generated based on “the maximum time delay”, as required by claim 22. In other words, the “maximum time delay” is used by the “first wireless device” to generate the CSI reports and transmit the same to the “second wireless device”. In view of the above, if “the receiver (of the second wireless device) receives the RRC signaling indicating the “maximum time delay” as required by claim 23, it will be contradictory to what is recited in other claims 19 and 22 as set forth above.    

With regard to the 103 rejections, Applicant’s arguments filed 07/06/2022 have been fully considered in view of the amendments but are moot at least because the arguments apply to the claim amendments that will NOT be entered.

On page 18 of Remarks, Applicant argued:
as illustrated, the "valid CSI report window" is based on a trigger of aperiodic SCSI report caused by the reception of SCSI-RS. Moreover, 3GPP1 is silent regarding any other basis for determining the valid CSI report window, let alone that the valid CSI report window involves "a potential data transmission by the first wireless device," as recited in amended claim 1.
In response to Applicant’s argument, Examiner respectfully disagrees:
Unlike the applicant’ argument “3GPP1 is silent regarding any other basis for determining the valid CSI report window”, 3GPP1 discloses that UE2 transmits the SL CSI reports within a valid report window. In order to transmit the SL CSI reports within the window, it is required to determine timing of the window.  
	Further, regarding the applicant’s argument “let alone that the valid CSI report window involves "a potential data transmission by the first wireless device," 3GPP1 discloses that the valid report window is located between two transmission occasions of the data packets, which is read on the timing for the valid report window for CSI reports is also associated with (based on) a data transmission by the UE1.        

Although the cited references of record in combination teach, the claimed features presented in the amendments, as set forth above, the examiner has updated search even with limited time allotted with AFCP 2.0 program and found new prior art which could be relevant to the above-presented claimed features.
Song et al (US Publication No. 2020/0403758) [¶0183].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm(M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        





/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469